Citation Nr: 1513325	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  06-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, L.S., and T.M.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to December 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2007 a hearing was held before a Decision Review Officer at the RO, and in March 2010 a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the record.  

In July 2010 and in September 2012, the Board remanded the case to the RO for additional development.  In September 2012, the Board also dismissed two other appeals before it (service connection for a gastrointestinal disability and a higher rating for a left knee disability).  

An April 2013 Board decision denied the Veteran service connection for a low back disability.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and remand the case to the Board.  In October 2014 the Court granted the Joint Motion.

In February 2015, the Veteran submitted (with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration) additional argument and a February 2015 statement by his chiropractor supporting his claim.  .

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, dated in October 2014, the parties agreed that the Board's April 2013 decision did not provide an adequate statement of reasons or bases for finding that an August 2006 VA examiner's opinion was the most probative evidence of record.  For example, they asserted that the VA examiner seemed to have considered only three instances of low back pain during service when in fact there was documentation of additional instances.  Also, they noted that the VA examiner's conclusion that the record was without documentation of low back problems from 1985 until 2001 was not substantiated by evidence in the file, particularly statements from the following doctors:  Liu, August, Untersee, Cobian, and Doyle.  Further, the parties indicated that the Board did not discuss the apparent inconsistencies or incorrect factual assumptions that were made by the VA examiner.  

Given the assessment of the Joint Motion with regard to the sufficiency of the VA medical opinion in August 2006, and in consideration of the subsequent private doctors' opinions of record that are deficient in providing complete explanations citing to specific references in the medical record (such as consideration of the "basketball injury," as expounded upon in the Board's April 2013 decision), another examination to secure a medical opinion that accounts for all deficiencies cited is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 , 12 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist/orthopedic spine surgeon to determine whether it is at least as likely as not (a 50 percent or greater probability) that his current low back disability is etiologically related to documented low back complaints and assessments during active service, or is otherwise related to his active service/injury therein.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.

The examiner is asked to consider the following facts noted:  In statements and testimony, the Veteran asserts that he has experienced low back pain ever since a back injury in service, and that he has continuously sought treatment from private providers.  He asserts that his current low back strain and lumbosacral disc disease are attributable to service and not to a "basketball injury" for which he was treated in 2002.  Service treatment records show that he was seen on numerous occasions for complaints of low back pain starting in September 1980; X-rays did not show abnormality, and assessments were musculoskeletal and mechanical low back pain.  Following service, private medical statements from various chiropractors and physicians indicate that the Veteran was seen for low back pain complaints through the years:  in the 1980s (1984-86) by Dr. Cobian and Dr. Doyle; in the mid to late 1990s by Dr. Liu and Dr. Untersee (who says the Veteran was treated by Dr. Keith and Dr. Larock before him); and from the 2000s by Dr. August, Dr. Misenhimer, Dr. Smith, and Dr. Villarreal.  MRIs of the lumbar spine, which were initially taken in November 2002, show lumbosacral disc disease.  In opinions, Dr. Misenhimer, Dr. Smith, and Dr. Untersee have related the Veteran's current low back disability to injury in service (see statements dated in May 2005, February 2010, May 2010, October 2012, and February 2015).  In an August 2006 report, a VA examiner opined that the Veteran's current low back condition was less likely than not secondary to his low back pain in service.  

The examiner should explain, in clear terms, the rationale for any opinion given.  In particular, the examiner should address the private medical opinions of Dr. Misenhimer, Dr. Smith, and Dr. Untersee, expressing agreement or disagreement with each, and explaining the reasoning for the agreement or disagreement.    

2.  The AOJ should then review the record, and readjudicate the claim of service connection for a low back disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

